UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2011 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Registrant; State of Incorporation; Address and Telephone Number IRS Employer Identification No. 1-14764 Cablevision Systems Corporation Delaware 1111 Stewart Avenue Bethpage, NY11714 (516) 803-2300 11-3415180 1-9046 CSC Holdings, LLC Delaware 1111 Stewart Avenue Bethpage, NY11714 (516) 803-2300 27-0726696 Indicate by check mark whether the Registrants (1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrants were required to file such reports), and (2) have been subject to such filing requirements for the past 90 days. Cablevision Systems Corporation YesxNo o CSC Holdings, LLC YesxNo o Indicate by check mark whether the Registrants have submitted electronically and posted on their corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrants were required to submit and post such files). Yes xNoo Indicate by check mark whether each Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Exchange Act Rule 12b-2). Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company Cablevision Systems Corporation Yes x No o Yes o No x Yes o No x Yes o No x CSC Holdings, LLC Yes o No x Yes o No x Yes x No o Yes o No x Indicate by check mark whether the Registrants are shell companies (as defined in Rule 12b-2 of the Exchange Act). Cablevision Systems Corporation YesoNo x CSC Holdings, LLC YesoNo x Number of shares of common stock outstanding as of April 29, 2011: Cablevision NY Group Class A Common Stock- Cablevision NY Group Class B Common Stock- CSC Holdings, LLC Interests of Member- CSC Holdings, LLC meets the conditions set forth in General Instruction H(1)(a) and (b) of Form 10-Q and is therefore filing this Form with the reduced disclosure format applicable to CSC Holdings, LLC. CABLEVISION SYSTEMS CORPORATION AND SUBSIDIARIES FORM 10-Q TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements of Cablevision Systems Corporation and Subsidiaries Condensed Consolidated Balance Sheets - March 31, 2011 (unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Operations - Three Months Ended March 31, 2011 and 2010 (unaudited) 5 Condensed Consolidated Statements of Cash Flows - Three Months Ended March 31, 2011 and 2010 (unaudited) 6 Financial Statements of CSC Holdings, LLC and Subsidiaries Condensed Consolidated Balance Sheets - March 31, 2011 (unaudited) and December 31, 2010 7 Condensed Consolidated Statements of Operations - Three Months Ended March 31, 2011 and 2010 (unaudited) 9 Condensed Consolidated Statements of Cash Flows - Three Months Ended March 31, 2011 and 2010 (unaudited) 10 Combined Notes to Condensed Consolidated Financial Statements (unaudited) 11 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 33 Item 3. Quantitative and Qualitative Disclosures About Market Risk 66 Item 4. Controls and Procedures 68 PART II. OTHER INFORMATION Item 1. Legal Proceedings 68 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 69 Item 6. Exhibits 69 SIGNATURES 70 Table of Contents PART I. FINANCIAL INFORMATION This Quarterly Report on Form 10-Q for the period ended March 31, 2011 is separately filed by Cablevision Systems Corporation ("Cablevision") and CSC Holdings, LLC (formerly CSC Holdings, Inc.) ("CSC Holdings" and collectively with Cablevision and their subsidiaries, the "Company", "we", "us" or "our"). This Quarterly Report contains statements that constitute forward-looking information within the meaning of the Private Securities Litigation Reform Act of 1995.In this Quarterly Report there are statements concerning our future operating and future financial performance.Words such as "expects", "anticipates", "believes", "estimates", "may", "will", "should", "could", "potential", "continue", "intends", "plans" and similar words and terms used in the discussion of future operating results and future financial performance identify forward-looking statements.Investors are cautioned that such forward-looking statements are not guarantees of future performance or results and involve risks and uncertainties and that actual results or developments may differ materially from the forward-looking statements as a result of various factors.Factors that may cause such differences to occur include, but are not limited to: · the level of our revenues; · competition from existing competitors (such as telecommunications providers and direct broadcast satellite ("DBS") distributors) and new competitors (such as high-speed wireless providers) entering our franchise areas; · demand for our video, high-speed data and voice services, which are impacted by competition from other services and the other factors discussed herein; · the cost of programming and industry conditions; · changes in the laws or regulations under which we operate; · the outcome of litigation and other proceedings, including the matters described in Note 14 of the combined notes to our condensed consolidated financial statements; · general economic conditions in the areas in which we operate; · the state of the market for debt securities and bank loans; · demand for advertising inventory; · demand for advertising in our newspapers along with subscriber and single copy outlet sales demand for our newspapers; · the cost of, and our ability to obtain or produce, desirable programming content for our networks and film distribution businesses; · the level of our capital expenditures; · the level of our expenses; · future acquisitions and dispositions of assets; · the demand for our programming among cable television system operators, DBS distributors and telecommunications providers and our ability to maintain and renew affiliation agreements with cable television system operators, DBS distributors and telecommunications providers; · market demand for new services; · the tax-free treatment of Cablevision's distribution to its stockholders on February 9, 2010 of all of the outstanding common stock of Madison Square Garden, Inc., a company which owns the sports, entertainment and media businesses previously owned and operated by the Company's Madison Square Garden segment (the "MSG Distribution"); · whether pending uncompleted transactions are completed on the terms and at the times set forth (if at all); 1 Table of Contents · other risks and uncertainties inherent in the cable television, programming, entertainment and newspaper publishing businesses, and our other businesses; · financial community and rating agency perceptions of our business, operations, financial condition and the industries in which we operate; and · the factors described in our filings with the Securities and Exchange Commission, including under the sections entitled "Risk Factors" and "Management's Discussion and Analysis of Financial Condition and Results of Operations" contained therein. We disclaim any obligation to update or revise the forward-looking statements contained herein, except as otherwise required by applicable federal securities laws. 2 Table of Contents CABLEVISION SYSTEMS CORPORATION AND SUBSIDARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands) March31, December31, ASSETS (Unaudited) Current Assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, trade (less allowance for doubtful accounts of $25,874 and $25,287) Prepaid expenses and other current assets Amounts due from affiliates Program rights, net Deferred tax asset Investment securities pledged as collateral Total current assets Property, plant and equipment, net of accumulated depreciation of $8,927,652 and $8,721,769 Amounts due from affiliates Investment securities pledged as collateral Derivative contracts - Other assets Program rights, net Deferred tax asset Deferred carriage fees, net Affiliation, broadcast and other agreements, net of accumulated amortization of $616,165 and $598,290 Other amortizable intangible assets, net of accumulated amortization of $161,348 and $144,977 Indefinite-lived cable television franchises Other indefinite-lived intangible assets Goodwill Deferred financing and other costs, net of accumulated amortization of $96,141 and $89,030 $ $ See accompanying combined notes to condensed consolidated financial statements. 3 Table of Contents CABLEVISION SYSTEMS CORPORATION AND SUBSIDARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Cont'd) (Dollars in thousands, except per share amounts) March31, December31, LIABILITIES AND STOCKHOLDERS' DEFICIENCY (Unaudited) Current Liabilities: Accounts payable $ $ Accrued liabilities Amounts due to affiliates Deferred revenue Program rights obligations Liabilities under derivative contracts Credit facility debt Collateralized indebtedness Capital lease obligations Senior notes Total current liabilities Deferred revenue Program rights obligations Liabilities under derivative contracts Other liabilities Credit facility debt Collateralized indebtedness Capital lease obligations Senior notes and debentures Senior subordinated notes Total liabilities Commitments and contingencies Redeemable noncontrolling interests Stockholders' Deficiency: Preferred Stock, $.01 par value, 50,000,000 shares authorized, none issued - - CNYG Class A common stock, $.01 par value, 800,000,000 shares authorized, 281,452,908 and 279,582,204 shares issued and 235,251,180 and 241,055,283 shares outstanding CNYG Class B common stock, $.01 par value, 320,000,000 shares authorized, 54,137,673 and 54,148,223 shares issued and outstanding RMG Class A common stock, $.01 par value, 600,000,000 shares authorized, none issued - - RMG Class B common stock, $.01 par value, 160,000,000 shares authorized, none issued - - Paid-in capital Accumulated deficit ) Treasury stock, at cost (46,201,728 and 38,526,lass A common shares) ) ) Accumulated other comprehensive loss ) ) Total stockholders' deficiency ) ) Noncontrolling interest Total deficiency ) ) $ $ See accompanying combined notes to condensed consolidated financial statements. 4 Table of Contents CABLEVISION SYSTEMS CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, 2011 and 2010 (Dollars in thousands, except per share amounts)
